OPINION.
Marquette:
We are unable to determine from the evidence presented the fair market value of the property in question as of March 1, 1913, or the cost of improvements and additions since that time. The testimony consisted of estimates by the taxpayer, not based *1223on his recollection of cost, and contains nothing upon which we would feel justified in overturning the Commissioner’s findings. No books or records of any kind were introduced in evidence, and the evidence of record leaves the March 1, 1913, value and the amount of additions and improvements a matter of speculation.